LEVY, Judge.
In a negligence action, the defendant below appeals the trial court’s Order granting the plaintiff’s Motion to Set Aside the Or*675der of Dismissal that had been entered by the court pursuant to Rule 1.420(e) of the Florida Rules of Civil Prodedure.
The plaintiff contends that the trial court’s Order setting aside the Order of Dismissal is a non-final Order and is, therefore, not appealable. We agree. Marsh & McLennan, Inc. vs. Aerolineas Nacionales Del Ecuador, 530 So.2d 971 (Fla. 3d DCA 1988).
Accordingly, and pursuant to the above-cited authority, this appeal is dismissed.